DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “the first pad is directly coated on an outer side in a tire-width direction of both the rubber sheet and the folding end of the carcass ply” should be written as –the first pad directly coats an outer side in a tire-width direction of both the rubber sheet and the folding end of the carcass ply— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5-6, 10-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) (of record), Kaga (US 5,196,077) (of record), and Domingo et al. (US 2006/0000199).

Regarding claim 1, Lionetti discloses a tire comprising: a bead core (Fig. 6: 76); a bead filler (Fig. 6: 70) which extends to an outer side in a tire-radial direction of the bead core (Fig. 6: 76); a carcass ply (Fig. 6: 84) which extends from the bead core to another bead core (Fig. 6: 76), and is folded back (Fig. 6: 85) around the bead core (Fig. 6: 76); a pad member (Fig. 6: 68) which is disposed at an outer side in a tire-width direction of the bead filler (Fig. 6: 70); a rubber sheet (Fig. 6: 25) which is disposed between the bead filler (Fig. 6: 70) and the pad member (Fig. 6: 68) in a state covering a folding end (Fig. 6: 85) of the carcass ply (Fig. 6: 84) which has been folded back, a reinforcement ply (Fig. 6: 72) disposed so as to cover the carcass ply (Fig. 6: 84) around the bead core (Fig. 6: 76), a rim strip rubber (Fig. 6: 78) arranged along an outer surface of the tire, a side wall rubber (Fig. 6: 62) which connects with the rim strip rubber (Fig. 6: 78), wherein the rim strip rubber (Fig. 6: 78) and the side wall rubber (Fig. 6: 62) are members constituting the outer surface of the tire, and an electronic component (Fig. 6: 96) which is provided between the rubber sheet (Fig. 6: 25) and the pad member (Fig. 6: 68) wherein a thickness of the rubber sheet (Fig. 6: 25) is uniform, and the pad member is configured from: a first pad (Fig. 6: 68) which contacts outer sides in the tire-width direction of the rubber sheet (Fig. 6: 25) and the bead filler (Fig. 6: 70), and extends outward in the tire radial direction (Fig. 6), the outer side in the tire-radial direction of the first pad (Fig. 6: 68) is formed so as to taper as approaching the outer side in the tire-radial direction (Fig 6). 
However, Lionetti does not expressly recite that the pad member is further configured from a second pad which covers an outer side in the tire-width direction of the first pad and contacts inner sides in the tire-width direction of the rim strip rubber and sidewall rubber.
Kaga teaches a tire comprising a bead portion having a carcass ply turn-up (Fig. 1: 2a) around the bead core (Fig. 1: 4), a sidewall rubber (Fig. 1), a rubber constituting the bead which is a ring-shaped reinforcement covering the bead core (Fig. 1), a rubber sheet (Fig. 1: 6) covering the turn-up portion (Fig. 1: 2a), and a reinforcing layer (Fig. 1: 3a) covering the turn-up portion similar to Lionetti. Moreover, Kaga teaches providing an additional rubber layer (Fig. 1: 7). The additional rubber layer (Fig. 1: 7) protects the ends of the additional reinforcement layers in the bead portion as is conventional (Col. 1 lines 39-45). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lionetti in order to provide an additional filler (i.e. second pad) between the first pad and the sidewall rubber so as to provide additional reinforcement to the turn-up portion in the bead, as taught by Kaga. 
Additionally, Domingo teaches a tire similar to Lionetti comprising: a bead core (Fig. 1: 5); a bead filler (Fig. 1: 7, 8) which extends to an outer side in a tire-radial direction of the bead core (Fig. 1: 5); a carcass ply (Fig. 1: 4) which extends from the bead core to another bead core (Fig. 1: 5), and is folded back around the bead core (Fig. 1: 5) ([0054]); a pad member (Fig. 1: 10) which is disposed at an outer side in a tire-width direction of the bead filler (Fig. 1: 8); a rubber sheet (Fig. 1: 4b) which is disposed between the bead filler (Fig. 1: 8) and the pad member (Fig. 1: 10) in a state covering a folding end of the carcass ply which has been folded back (Fig. 1: 4a) ([0054]), a reinforcement ply (Fig. 1: 9, 9a), a rim strip rubber (Fig. 1: 12) arranged along an outer surface of the tire, a side wall rubber (Fig. 1: 3) which connects with the rim strip rubber (Fig. 1: 12), wherein the rim strip rubber (Fig. 1: 12) and the side wall rubber (Fig. 1: 3) are members constituting the outer surface of the tire; and wherein the pad member is configured from: a first pad (Fig. 1: 10) which contacts outer sides in the tire-width direction of the rubber sheet (Fig., 1: 4b) and the bead filler (Fig. 1: 8), and extends outward in the tire radial direction, the outer side in the tire-radial direction of the first pad (Fig. 1: 10) is formed so as to taper as approaching the outer side in the tire-radial direction; and a second pad (Fig. 1: 11) which covers an outer side in the tire-width direction of the first pad (Fig. 1: 10) and contacts inner sides in the tire-width direction of the rim strip rubber (Fig. 1: 12) and sidewall rubber (Fig. 1: 3). Domingo further teaches that the first pad (Fig. 1: 10) is designed to reinforce the stiffening reinforcement ply (Fig. 1: 9) with the carcass turnup and the bead filler ([0059]), and the second pad is another reinforcing elastomer designed for further reinforcement ([0060]). In other words, Domingo teaches providing multiple pads in the bead and turnup portion of the tire for additional reinforcement. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lionetti in order to provide an additional layer (i.e. second pad) between the first pad and the sidewall rubber so as to provide additional reinforcement to the turn-up portion in the bead, as taught by Domingo. 

Regarding claim 2, Lionetti further discloses that the electronic component (Fig. 6: 96) is disposed in a vicinity of a tire-radial direction outside end of the rubber sheet (Fig 6: 25).

Regarding claim 5, Lionetti further discloses that the rubber sheet (Fig. 6: 25) is disposed in a state covering the folding end (Fig. 6: 85) of the carcass ply (Fig. 6: 84) which has been folded back, from an inner side in the tire-width direction.

Regarding claim 6, Lionetti further discloses that the electronic component (Fig. 1: 10; Fig. 6: 96) is covered by a coating rubber sheet (Fig. 2: 25, 26) ([0043], [0057]), and the coating rubber sheet covering the electronic component (Fig. 6: 96) is disposed between the rubber sheet (Fig. 6: 25) and the pad member (Fig. 6: 68) because the coating rubber sheet is part of the electronic component which is disposed between the rubber sheet and the pad member. 

Regarding claim 10, Kaga further teaches that the bead filler is configured by a first bead filler (Fig. 1: 5a) which covers an outer circumference of the bead core (Fig. 1: 4), and a second bead filler (Fig. 1: 5b) which covers an outer side in the tire-radial direction of the first bead filler (Fig 1: 5a). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that the bead filler is configured by a first bead filler which covers an outer circumference of the bead core and a second bead filler which covers an outer side in the tire-radial direction of the first bead filler as is generally known in the substantially similar tire art, as taught by Kaga. 
Domingo also teaches that the bead filler is configured by a first bead filler (Fig. 1: 7) which covers an outer circumference of the bead core (Fig. 1: 5) ([0056]), and a second bead filler (Fig. 1: 8) which covers an outer side in the tire-radial direction of the first bead filler (Fig 1: 7) ([0057]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that the bead filler is configured by a first bead filler which covers an outer circumference of the bead core and a second bead filler which covers an outer side in the tire-radial direction of the first bead filler as is generally known in the substantially similar tire art, as taught by Domingo. 

Regarding claim 11, Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is lower than a modulus of the first pad (Fig. 1: 6) (Col. 3 lines 11-19; Col. 4 lines 47-61). Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is 4 to 7 MPa and a modulus of the second bead filler (Fig 1: 5b) is 4 to 7 MPa (Col. 4 lines 57-61). Accordingly, a modulus of the second pad (Fig. 1: 7) may be higher than a modulus of the second bead filler (Fig 1: 5b) within the disclosed ranges (i.e. a modulus of the second pad may be 7 MPa and a modulus of the second bead filler may be 4 MPa). In this manner, the generation of a separation trouble between the turnup portion of the carcass layer and an end portion of the steel cord reinforcing layer is suppressed and the separation trouble in an end portion of the fiber cord reinforcing layer is obviated so that the bead portion can exhibit a more fully satisfactory durability (Col. 2 lines 28-35). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that a modulus of the second pad is lower than a modulus of the first pad as taught by Kaga for the advantages as discussed above. 

Regarding claim 12, Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is 4 to 7 MPa and a modulus of the second bead filler (Fig 1: 5b) is 4 to 7 MPa (Col. 4 lines 57-61). Accordingly, a modulus of the second bead filler with respect to a modulus of the second bead filler may be within the range of 0.57 times (i.e. a modulus of the second bead filler is 4 MPa and a modulus of the second pad is 7 MPa) to 1.75 times (i.e. a modulus of the second bead filler is 7 MPa and a modulus of the second pad is 4 MPa), which falls within and overlaps with the claimed range of 0.7 to 0.8 times. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value for a modulus of the second bead filler with respect to that of the second pad. In this manner, the generation of a separation trouble between the turnup portion of the carcass layer and an end portion of the steel cord reinforcing layer is suppressed and the separation trouble in an end portion of the fiber cord reinforcing layer is obviated so that the bead portion can exhibit a more fully satisfactory durability (Col. 2 lines 28-35). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that the value for a modulus of the second bead filler with respect to that of the second pad in the aforementioned range as taught by Kaga for the advantages as discussed above.

Regarding claim 15, while modified Lionetti does not explicitly disclose the value for a modulus of the side wall rubber with respect to that of the second pad, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for both the modulus of the rubber sheet and the modulus of the side wall rubber with respect to that of the second pad. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value for a modulus of the side wall rubber with respect to that of the second pad. 

Regarding claim 16, Lionetti further discloses that the inner end in the tire-radial direction of the rubber sheet (Fig. 6: 25) does not contact the bead core (Fig. 6: 76; See also annotated Fig. 6 below).   

    PNG
    media_image1.png
    731
    572
    media_image1.png
    Greyscale

The examiner notes that the claim limitation “inner end” is broad and does not expressly define what constitutes the end of the rubber sheet. Thereby, the claim language does not exclude the inner end of the rubber sheet disclosed by Lionetti. 

Regarding claim 17, Lionetti further discloses that the outer end in the tire-radial direction of the first pad (Fig. 6: 68) is on the outer side in the tire-radial direction of the electronic component (Fig 6: 96).

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) (of record), Kaga (US 5,196,077) (of record), and Domingo et al. (US 2006/0000199) as applied to claim 1 above, and further in view of Nguyen (US 4,842,033).

Regarding claims 3 and 18, Lionetti further discloses the first pad (Fig. 6: 68) covering an outer side in the tire-width direction of the folding end (Fig. 6: 85) of the carcass ply (Fig. 6: 84) which has been folded back, at an outer side in the tire-radial direction of an end part of the reinforcement ply (Fig. 6: 72); and wherein the electronic component (Fig. 6: 96) is disposed between the rubber sheet (Fig. 6: 25) and the first pad (Fig. 6: 68). However, modified Lionetti does not expressly recite that the first pad is in contact with the folding end of the carcass ply and the rubber sheet.
Nguyen teaches a tire bead portion comprising gum strips (Figs. 2, 3: 19, 21), similar to Lionetti, wherein gum strips are applied to encase the carcass ply turn-up (Col. 2 lines 34-37). The two gum strips are joined together radially outwardly from the carcass ply end and both extend radially inwardly to encapsulate at least 50% of the length of the turn-up (Col. 2 lines 41-44). In other words, Nguyen teaches that when two gum strips are applied to encase a carcass turn-up they extend at least 50% of the length of the turn-up, rather than the entire length of the turn-up. A tire with a bead portion comprising said gum strips increased bead out performance and improved the average performance of the tire (Col. 4 lines 3-9). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the gum strips of Lionetti in order to provide that they do not extend the entire radial length of the carcass turnup so as to increase bead out performance and improve the average performance of the tire, as taught by Nguyen. 
Domingo further teaches the first pad (Fig. 1: 10) covering and contacting an outer side in the tire-width direction of the folding end (Fig. 1: 4a) of the carcass ply (Fig. 1: 4) which has been folded back, at an outer side in the tire-radial direction of an end part of the reinforcement ply (Fig. 1: 9, 9a), wherein the first pad (Fig. 1: 10) directly coats an outer side in a tire-width direction of both the rubber sheet (Fig. 1: 4b) and the folding end (Fig. 1: 4a) of the carcass ply (Fig 1: 4). In this manner, the first pad (Fig. 1: 10) is designed to reinforce the stiffening reinforcement ply (Fig. 1: 9) with the folding end (Fig. 1: 4a) of the carcass ply (Fig. 1: 4) and bead filler (Fig. 1: 8) ([0059]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide the first pad in contact with the folding end of the carcass ply and the rubber sheet so as to provide further direct reinforcement of the reinforcement ply and the folding end of the carcass and bead filler, as taught by Domingo. 

Claim(s) 7, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) (of record), Kaga (US 5,196,077) (of record), and Domingo et al. (US 2006/0000199) as applied to claims 1 and 6 above, and further in view of Cukierman et al. (US 2021/0001671) (of record) and Destraves et al. (US 2020/0079159) (of record).

Regarding claims 7 and 9, modified Lionetti does not expressly recite that a modulus of the coating rubber sheet is lower than a modulus of the rubber sheet and the pad member.
Cukierman teaches a tire provided with a radio frequency module (i.e. electronic component) in the bead region (Fig. 1), wherein the radio frequency transponder (i.e. electronic component) is encapsulated in a simple and effective way in order to make the component easier to handle, and as a result, easier to introduce into the green form of the tire ([0015]). According to one preferred embodiment, the tensile elastic modulus of the encapsulating rubber mass is lower than or equal to the tensile elastic modulus of the adjacent rubber compounds ([0016]). This makes it possible to ensure good tyre endurance and physical integrity of the radiofrequency transponder by minimizing the stresses in the regions surrounding where the communication module is introduced into the tyre and makes it easier for this encapsulating rubber to deform rather than subjecting the components of the tyre to forces that could potentially be sources of damage ([0017]). In other words, the modulus of the coating rubber sheet is considered to be a result effective variable that affects tyre endurance and physical integrity of the radiofrequency transponder. While Cukierman does not explicitly disclose the value for a modulus of the coating rubber sheet with respect to that of the rubber sheet, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the modulus of the coating rubber sheet with respect to that of the rubber sheet. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a modulus of the coating rubber sheet with respect to that of the rubber sheet. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lionetti in order to provide that the electronic component is covered by a coating rubber sheet wherein a modulus of the coating rubber sheet is lower than a modulus of adjacent rubbers, such as the rubber sheet and the pad member, so as to ensure good tire endurance and physical integrity of the electronic component by minimizing the stresses in the regions surrounding where the electronic component is introduced into the tire and make it easier for this encapsulating rubber to deform rather than subjecting the components of the tire to forces that could potentially be sources of damage, as taught by Cukierman. 
Additionally or alternatively, Destraves teaches a tire equipped with an electronic member in the bead region (Fig. 5), wherein according to one preferred embodiment, the electronic unit is encapsulated in at least one electrically insulating encapsulating rubber mass ([0033]), and wherein the elastic modulus of the encapsulating rubber mass is lower than or equal to the elastic modulus of the adjacent rubber blends ([0035]). The rigidity of the encapsulating mass is thus lower than or equal to the rigidity of the adjacent rubber blends ([0037]). Due to this, this encapsulating rubber will deform under mechanical stress, without transmitting excessively high forces to the electronic unit ([0037]). This tends to improve the mechanical endurance of the electronic unit ([0037]). In other words, the modulus of the coating rubber sheet is considered to be a result effective variable that affects the rigidity of components in the region. While Destraves does not explicitly disclose the value for a modulus of the coating rubber sheet with respect to that of the rubber sheet, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the modulus of the coating rubber sheet with respect to that of the rubber sheet. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a modulus of the coating rubber sheet with respect to that of the rubber sheet. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lionetti in order to provide that the electronic component is covered by a coating rubber sheet wherein a modulus of the coating rubber sheet is lower than a modulus of adjacent rubbers, such as the rubber sheet and the pad member, so as to allow the encapsulating rubber to deform under mechanical stress without transmitting excessively high forces to the electronic unit and thereby improve the mechanical endurance of the electronic unit, as taught by Destraves. 

Regarding claims 13-14, modified Lionetti does not expressly recite that a modulus of the rubber sheet is equal to a modulus of the first pad.
Cukierman teaches a tire provided with a radio frequency module (i.e. electronic component) in the bead region (Fig. 1), wherein the radio frequency transponder (i.e. electronic component) is encapsulated in a simple and effective way in order to make the component easier to handle, and as a result, easier to introduce into the green form of the tire ([0015]). According to one preferred embodiment, the tensile elastic modulus of the encapsulating rubber mass is lower than or equal to the tensile elastic modulus of the adjacent rubber compounds ([0016]). This makes it possible to ensure good tyre endurance and physical integrity of the radiofrequency transponder by minimizing the stresses in the regions surrounding where the communication module is introduced into the tyre and makes it easier for this encapsulating rubber to deform rather than subjecting the components of the tyre to forces that could potentially be sources of damage ([0017]). In other words, the modulus of the coating rubber sheet is considered to be a result effective variable that affects tyre endurance and physical integrity of the radiofrequency transponder. While Cukierman does not explicitly disclose the value for both the modulus of the rubber sheet and the modulus of the first pad with respect to that of the second pad, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for both the modulus of the rubber sheet and the modulus of the first pad with respect to that of the second pad. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value for both the modulus of the rubber sheet and the modulus of the first pad with respect to that of the second pad. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lionetti in order to provide that the electronic component is covered by a coating rubber sheet wherein a modulus of the coating rubber sheet is equal to a modulus of adjacent rubbers, such as the rubber sheet and the first pad, so as to ensure good tire endurance and physical integrity of the electronic component by minimizing the stresses in the regions surrounding where the electronic component is introduced into the tire and make it easier for this encapsulating rubber to deform rather than subjecting the components of the tire to forces that could potentially be sources of damage, as taught by Cukierman. Accordingly, because the tensile elastic modulus of the encapsulating rubber mass may be equal to the tensile elastic modulus of the adjacent rubber compounds, such as the rubber sheet and the first pad, one of ordinary skill in the art before the effective filing date would readily recognize that all of the components may have the same (i.e. equal) moduli. 
Additionally or alternatively, Destraves teaches a tire equipped with an electronic member in the bead region (Fig. 5), wherein according to one preferred embodiment, the electronic unit is encapsulated in at least one electrically insulating encapsulating rubber mass ([0033]), and wherein the elastic modulus of the encapsulating rubber mass is lower than or equal to the elastic modulus of the adjacent rubber blends ([0035]). The rigidity of the encapsulating mass is thus lower than or equal to the rigidity of the adjacent rubber blends ([0037]). Due to this, this encapsulating rubber will deform under mechanical stress, without transmitting excessively high forces to the electronic unit ([0037]). This tends to improve the mechanical endurance of the electronic unit ([0037]). In other words, the modulus of the coating rubber sheet is considered to be a result effective variable that affects the rigidity of components in the region. While Destraves does not explicitly disclose the value for both the modulus of the rubber sheet and the modulus of the first pad with respect to that of the second pad, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for both the modulus of the rubber sheet and the modulus of the first pad with respect to that of the second pad. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value for both the modulus of the rubber sheet and the modulus of the first pad with respect to that of the second pad. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lionetti in order to provide that the electronic component is covered by a coating rubber sheet wherein a modulus of the coating rubber sheet is equal to a modulus of adjacent rubbers, such as the rubber sheet and the first pad, so as to allow the encapsulating rubber to deform under mechanical stress without transmitting excessively high forces to the electronic unit and thereby improve the mechanical endurance of the electronic unit, as taught by Destraves. Accordingly, because the tensile elastic modulus of the encapsulating rubber mass may be equal to the tensile elastic modulus of the adjacent rubber compounds, such as the rubber sheet and the first pad, one of ordinary skill in the art before the effective filing date would readily recognize that all of the components may have the same (i.e. equal) moduli. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
On pages 7-8 of the Remarks, Applicant argues that “Lionetti’s silence as to additional rubber layers and teaching away from adding unnecessary configurations suggest that there can be no motivation to modify the Lioneetti [sic] tire to incorporate … Kaga’s additional rubber layer (second pad).” 
The examiner notes that there is no express teaching away in Lionetti from adding components or adjusting the configuration of the bead portion components as Applicant suggests. Applicant has cited paragraphs [0002] and [0053]. However, neither paragraph provides an express teaching away from modifying the configuration of Lionetti. Instead, paragraph [0002] merely provides a background of the invention which states that “[e]mbedding a transponder into a tire as early as possible in the tire manufacturing process maximizes the potential benefits but must be done in a manner that does not compromise transponder or tire performance either during the manufacturing process or during the service life of the tire.” The examiner does not find it persuasive that this teaches away from providing any modifications to Lionetti. 
Applicant further argues that “[e]ven if it is assumed that the turn-up portion 85 of Lionetti falls within the reinforcement layers where separation trouble frequently occurs as taught by Kaga, Applicant notes that … Fig. 6 of Lionetti, the turn-up portion 85 is already totally wrapped and protected by two rubber sheets 25 and 26 … Accordingly, from reading Lionetti and Kaga, an ordinary skilled person would have expected that the two rubber sheets 25 and 26 of Lionetti would have functioned in the same manner as the additional rubber layer of Kaga, and thus would probably consider the additional rubber layer (second pad) of Kaga as an unnecessary configuration for the Lionetti tire, which Lionetti explicitly does not recommend.”
The examiner notes that Fig. 6 of Lionetti shows that the turn-up portion is wrapped and protected by rubber sheets 25 and 26, but rubber layer 7 in Kaga does not wrap around the end of the turn-up as rubber sheets 25 and 26 of Lionetti do. Instead, the additional rubber sheet 7 of Kaga extends along rubber stock 6 and bead filler 5b to provide additional reinforcement for the turn-up portion of the bead. The examiner does not find it persuasive that an ordinary skilled person would have expected that the two rubber sheets 25 and 26 of Lionetti would have functioned in the same manner as the additional rubber layer 7 of Kaga because rubber layer 7 of Kaga is a long, thick rubber layer protecting and covering the rubber layer 6 and bead filler ends, rather than directly coating around the turn-up end of the carcass ply. The examiner again notes that there is no explicit teaching away from such a configuration in Lionetti. Moreover, Kaga teaches providing an additional rubber layer for added reinforcement, and one of ordinary skill in the art would have readily recognized that additional reinforcement in a bead portion of a truck tire would not be an “unnecessary configuration”, but rather would be additional reinforcement in an area prone to deformation in tires for heavy duty use. 
On page 9 of the Remarks, Applicant argues that “[t]he outstanding Office Action states that the proposed modification would have been obvious ‘to modify Lionetti in order to provide an additional filler (i.e. second pad) between the first pad and the sidewall rubber so as to provide additional reinforcement to the turn-up portion in the bead, as taught by Kaga’ … [t]he record, however, fails to provide the required evidence of a motivation for a person of ordinary skill in the art to perform such modification.”
The examiner notes that Applicant has addressed and noted the required evidence of a motivation for a person of ordinary skill in the art to perform such modification in the prior office action, which is to modify Lionetti in order to provide an additional filler (i.e. second pad) between the first pad and the sidewall rubber so as to provide additional reinforcement to the turn-up portion in the bead, as taught by Kaga. Kaga’s teaching of the advantage of additional reinforcement in the turn-up portion in the bead was relied upon to modify Lionetti. 
On page 9 of the Remarks, Applicant argues that Lionetti states “its structure is designed for and already achieves the goal of embedding a transponder into a tire as early as possible in the tire manufacturing process to maximize the potential benefits in a manner that does not compromise transponder or tire performance either during the manufacturing process or during the service life of the tire. Lionetti does not suggest that further improvement is desired, nor that another feature should be added to further improve the transponder or tire performance. In particular, Lionetti does not suggest to add an additional rubber layer (see Kaga, Fig. 1: 7) to protect the ends of the additional reinforcement layers in the bead portion, such as those disclosed in Kaga, since Lionetti does not have additional reinforcement layer(s) to protect (only one reinforcement ply 72 in the Lionetti tire) and Lionetti explicitly suggests that the tire performance may be compromised if unnecessary configurations are added to the tire.” 
The examiner again notes that while Lionetti does state embedding a transponder into a tire as early as possible in the tire manufacturing process maximizes the potential benefits but must be done in a manner that does not compromise transponder or tire performance either during the manufacturing process or during the service life of the tire, this is not an express teaching that the configuration in Lionetti is the only way in which this can be achieved. Applicant argues again that Lionetti explicitly suggests that the tire performance may be compromised if unnecessary configurations are added to the tire, however, there is no such explicit disclosure in Lionetti. While Lionetti may not suggest that further improvement is desired, or that another feature should be added to further improve the transponder or tire performance, Lionetti does not have an express teaching away from such a modification. Further, Kaga has an express teaching of an advantage of providing an additional rubber member in the turn-up portion of the bead, and there is no evidence or suggestion that such a modification to Lionetti would alter the intended use, operation, or functionality of the tire of Lionetti. Instead, Applicant argues that such a modification would be unnecessary because Lionetti does not teach additional layers for protection in the bead portion. The examiner does not deny that Lionetti does not teach additional layers. It is for this reason that Kaga was relied upon in order to modify Lionetti for the advantage of additional reinforcement in the turn-up portion of the bead. 
Applicant further argues that “while Kaga may provide a reason for inserting an additional rubber layer (e.g., annotated Fig. 1 of Kaga: rubber layer 7) to protect the ends of the additional reinforcement layers (e.g., annotated Fig. 1 of Kaga: fiber reinforcing layer 3b) in the bead portion, Kaga fails to suggest why a person of ordinary skill in the art would be motivated to insert an additional rubber layer (second pad) in a tire such as the one disclosed in Lionetti, which has only one reinforcement ply 72 and both the inner and outer sides of the end of the reinforcement ply 72 are already totally covered and protected by rubber sheet 26 and pad member 68, and the turn-up portion 85 is also totally wrapped and protected by two rubber sheets 25 and 26."
As stated by Applicant, Lionetti discloses one reinforcement ply 72 wherein both the inner and outer sides of the end of the reinforcement ply 72, and the turn-up portion 85, are already totally covered and protected by rubber sheet 26 and pad member 68, and Kaga discloses an additional rubber layer 7 to protect the ends of the additional reinforcement layers 3b in the bead portion. The examiner further notes that Kaga teaches reinforcement ply 3b wherein both the inner and outer sides of the end of the reinforcement ply 3b, and the turn-up portion 2a, are already totally covered and protected by rubber sheet 6, which is similar to the protection of the reinforcement ply and turn-up portion of Lionetti. Thus, both Lionetti and Kaga disclose covering and protecting both ends of the reinforcement ply and turn-up portion. Kaga then teaches an additional rubber layer to further protect the turn-up portion, which is the motivation to modify Lionetti in order to provide the additional rubber layer (second pad). 
On pages 11-12 of the Remarks, Applicant argues that an attempt to bring in the isolated teaching of Kaga's additional rubber layer (second pad) into the Lionetti tire would amount to improperly picking and choosing features from different references without regard to the teachings of the references as a whole.
The examiner refers to the detailed rejection above, wherein Lionetti was modified by the secondary references for the advantages they taught, which were applicable to and advantageous for Lionetti. The teaching of Kaga's additional rubber layer (second pad) to modify Lionetti was not an isolated teaching, but instead Lionetti was modified for the advantage of Kaga's additional rubber layer of providing additional reinforcement to the turn-up portion. As discussed above, there was no express teaching away in Lionetti for making such modifications, and there was an advantageous teaching in Kaga to including an additional rubber layer. Accordingly, the examiner did not pick and choose features from different references without regard to the teachings of the references as a whole, but instead relied upon the advantages taught in the secondary reference to modify the primary reference. 
In response to Applicant's argument on page 12 of the Remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner refers to the detailed rejection above, which discusses the advantages disclosed in each secondary reference, and how those advantages are applicable to the primary reference of Lionetti. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749